Citation Nr: 1615757	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 2, 2015 and in excess of 70 percent disabling therefrom.

2.  Entitlement to an initial evaluation in excess of 10 percent for rotator cuff syndrome of the left shoulder.

3. Entitlement to an initial evaluation in excess of 10 percent for rotator cuff syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2003 and from August 2005 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to initial evaluations in excess of 10 percent for each shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 2, 2015, PTSD is not shown to be more nearly manifested by symptoms productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.

2. From January 2, 2015, PTSD is not shown to be more nearly manifested by symptoms productive of total occupational and social impairment; the Veteran has been employed throughout this appeal.


CONCLUSION OF LAW

The criteria for an initial evaluation for in excess of 50 percent prior to January 2, 2015 and in excess of 70 percent disabling therefrom are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in letters dated November 2012, December 2012, February 2013, and March 2013, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

VA received a claim for PTSD in August 2012.  The Veteran reported that the disability began in May 2007 and that he was treated at the Vet Center.  See VA Form 21-526 (August 2012).  In a separate statement, he reported that his PTSD symptoms included that he was easily angered and irritated (snaps at his wife and kids over little things), night sweats and thrashing during his sleep, and emotional outbursts that cause him to blackout and not remember what he's done.  He noted concern that he needed treatment to save his marriage and relationship with his children.  See VA Form 21-4138 (August 2012).

A lay statement from LS dated in August 2012 reflects that, after the first deployment, the Veteran appeared withdrawn and slept uneasily (jumping, fighting, tossing, turning, and restless); he easily angered (uncontrollable anger that would just pop up out of nowhere), preferred to be alone.  It was noted that his symptoms seemed to improve after marriage and having children until 2 years ago-the Veteran did not sleep, had worsened eating habits, and abused his wife and children (verbal and physical).  LS was concerned that the Veteran would hurt himself-law enforcement was called to remove weapons from the home.  Buddy/Lay Statement (VA Form 21-4138) (August 2012).

In November 2012, the Veteran reported that he received treatment for PTSD and took psychiatric medication for symptoms of anxiety and depression.  See VA Form 21-4138 (November 2012).

In November 2013, the Veteran stated that he believed his PTSD was 70 percent disabling because of problems it has caused his marriage, social relationships, and lifestyle; and because of nervous and fidgety behavior in crowds, agitation and frustration making it difficult to function.  See Notice of Disagreement (November 2013).

In April 2014, the Veteran argued that he should receive a 70 percent disability evaluation for PTSD citing to the schedular criteria for that rating.  He noted that he was separated from his wife and in the process of a divorce due to his anger, depression, unprovoked irritability, and spending "most of my time in a complete haze without a care of anything going on."  See VA Form 9 (April 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, psychological, social, and occupational functioning on a hypothetical continuum of "mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher evaluation either prior to or from January 2, 2015.

A Vet Center intake record dated in July 2012 indicates that the Veteran's father had called asking for help for his son who had become so angry, his wife and children had to leave-he had grabbed the family dog by the neck and threw it over the fence-and the Sheriff's office was called.  The wife believed that the Veteran was suicidal-deputies were able to calm the situation and the Veteran relinquished his firearms for safe keeping.   Two days later, the Veteran presented with high anxiety and eruptive episodes of rage.  He reported significant difficulties in his relationship with his wife and children.  Clinical findings showed he was not homicidal or suicidal.  He appeared neat and oriented.  His manner was anxious; intelligence was average; and speech was rapid and pressured.  Memory function was impaired.  Affect was flat and blunted.  Motor activity was tense, and judgment was fair.  There was no evidence of a thought disorder.  There was evidence of a sleep disturbance.  Vet Center records show that the Veteran's wife continued to fear for her and her daughters' safety due to the Veteran's volatility.  She reported in August 2012 that the Veteran was staying with his parents while he worked on his recovery-Vet Center records show that he missed his August 1, 2012 scheduled visit.

Report of VA PTSD examination dated in November 2012 reflects a diagnosis for PTSD and a depressive disorder, with a GAF of 57.  The examiner determined that the symptomatology was consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This examination indicated that the Veteran's diagnoses of PTSD and depression were intertwined.  The Veteran stated that he did not like to be around big crowds; recurrent and distressing dreams and recollections of the traumatic events he experienced in service; feelings of detachment and estrangement from others; restricted affect; diminished interest or participation in significant activities; difficulty sleeping; outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner noted that the Veteran had depressed mood and anxiety related to PTSD, with flattened affect, disturbances of motivation and mood, chronic sleep impairment, and poor delayed memory along with difficulty in establishing and maintaining effective work and social relationships.

VAMC treatment records dated August 2014 reflect that the Veteran's symptoms were worse but he was able to work full-time and was full-time student.  He noted that he was going through a divorce with his wife.  Objectively, he was casually dressed and groomed; and he was oriented in all spheres.  Mood was dysphoric.  Affect was calm.  There was no impairment of speech or thought processes or content.  Medication was adjusted because the Veteran had bothersome sexual side effect with current medication.  The Veteran declined counselling.  In October 2014 it was noted that new medication, Citalopram, helped the Veteran's symptoms of anxiety and anger.  The Veteran reported sleeping 7 to 8 hours most nights, a positive mood most of the time, and the ability to balance pretty-well both work and school.  Mood was euthymic, affect was calm, thoughts were logical, and judgment and insight were good.


Report of VA examination dated January 2, 2015 reflects diagnoses for PTSD and depression secondary to PTSD.  The Veteran complained of distressing recollections related to his time in service, including intrusive thoughts and flashbacks; markedly diminished interest in activities, feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; and sleep impairment.  The examiner determined that the symptoms produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment (agitated sleep), mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control (unprovoked irritability with periods of violence), and persistent hallucinations or delusions.  The Veteran broke into tears twice during the examination and reported that he was going through a divorce; he was described as very guarded and anxious.  The examiner noted that, despite treatment, the Veteran's symptoms have continued to increase in intensity.  His mental symptoms have become overwhelming, making it increasingly difficult for him to function at work.  His flashbacks have become more frequent and can compromise his safety at work.  He is currently working as a saw operator, a position he has held since 2013.

Prior to January 2, 2015, the Board finds that neither the lay nor the medical evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to his PTSD symptoms.  While the Veteran had symptoms of depression and the Veteran's family was concerned on one occasion that he may be suicidal, the record shows that he denied suicidal thoughts during this period and made no attempts at suicide.  Also, it is not shown that depression affected his ability to function independently, appropriately and effectively during this period.  To the extent that the Veteran experienced disturbances of mood and motivation, this did not preclude him from pursuing and obtaining employment, enrolling as a full-time student, and attending school.

While the Veteran reported anxiety, there was no report of or findings for panic attacks, much less near-continuous panic as contemplated by the schedular criteria for a 70 percent evaluation.  Also, it is not shown that anxiety affected his ability to function independently, appropriately and effectively during this period.

The predominant symptoms reported during this period are anger and irritability.  Also, the record shows unprovoked irritability with periods of violence directed at the Veteran's wife and children.  In this regard, the record shows that the Veteran was abusive towards his wife and children, on at least one occasional law enforcement was called to his home, his wife feared for her personal safety and that their young children, and that the Veteran and his wife are divorcing.  The Board finds this behavior has proven harmful to the familial relationship, but oddly it has not manifested itself in other aspects of the of the Veteran's life.  Notably, this symptom was not so frequent or severe as to preclude the Veteran from pursuing and obtaining employment, and enrolling as a full-time student.  These activities suggest significant interaction with people, the ability to leave home, meet deadlines, and accomplish tasks.  The Veteran has not reported interpersonal work conflicts, outbursts of anger in work or school, or episodes of violence outside his home or in the home since he separated from his wife.  This coupled with the Veteran's decision to decline counselling suggests that his anger and irritability symptoms are not so severe or frequent either alone or in conjunction with other symptoms as to more nearly reflect the criteria for a 70 percent disability rating.

The Veteran's report of isolating behavior and dislike of crowds has been considered.  However, the symptoms are not so frequent or severe as to more nearly reflect the criteria for a higher evaluation.  The Veteran is able to leave home for work and school.  He attends doctor appointments and presumably class since he is a full-time student.  Thus, although the Veteran may not like crowds, he has not described any attempts at avoiding groups of people and the symptoms do not appear to interfere with his routine activities.

The Veteran's persistent symptoms of sleep disturbance, hyperstartle and vigilance, intrusive thoughts, and poor delayed memory have been considered.  However, these symptoms are not shown to be of the severity, frequency, or duration to more nearly reflect the criteria for a 70 percent evaluation.  The record shows that he was able to obtain a job, maintain employment, and attend school.  Thus, these symptoms did not interfere with ability to function independently, appropriately and effectively.

To the extent that the Veteran's PTSD symptoms have precluded close relationships, and caused social impairment, the Board finds that the 50 percent evaluation assigned prior to January 2, 2015 fully contemplates this symptomatology.  The GAF score for 57 shown on VA examination in 2012 is consistent with moderate symptoms and the assigned 50 percent disability evaluation for the period prior to January 2, 2015, and the GAF score does not suggest the severity, frequency, and duration of symptoms that more nearly approximate the next higher rating for the period of time prior to January 2, 2015.

From January 2, 2015, the Board finds that neither the lay nor the medical evidence more nearly shows that the Veteran symptoms are productive of total occupational and social impairment.  Notably; the Veteran has been employed full-time since 2013.  The Veteran has not reported any particular instances of work-related problems due to his PTSD symptoms and his ability to retain employment suggests that there is not the severity, frequency or duration of symptoms such that he has total occupational impairment.  The Board acknowledges that the January 2015 VA examination report shows worsened symptoms.  However, the lay and medical evidence show increased difficulty functioning at work but not an inability to function at work.  The examiner suggested that the Veteran's flashbacks had increased in frequency and could compromise his safety (noting that he is a saw operator).  Notwithstanding, the examiner further made a determination that the Veteran's symptoms did not cause total social and occupational impairment.  This coupled with the VA treatment note dated only a couple months earlier, which showed that new medication helped the Veteran's symptoms of anxiety and anger, the Veteran slept 7 to 8 hours most nights, had a positive mood most of the time, and he was able to balance both work and school, weighs against a findings of total occupational and social impairment due to PTSD symptoms.

Both the lay and medical evidence are probative in this matter.  The Board finds that the VA medical opinions characterizing the level of occupational and social impairment more probative than the Veteran's opinion because the conclusions were reached by neutral, trained medical professionals after examining the Veteran and reviewing the claims folder.  The Veteran is competent and credible, but his opinion on whether he meets the schedular criteria for the next higher evaluation is less persuasive based on the above discussion.

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology does not more closely approximates the schedular criteria for a 70 percent rating or higher rating prior to January 2, 2015; and his symptomatology does not more closely approximates the schedular criteria for a 100 percent rating from January 2, 2015.  Furthermore, the Board finds no basis to further staged the rating.  See Fenderson, supra.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the Veteran's PTSD are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected PTSD.  While the Veteran has reported interference with employment due to PTSD symptoms and he was unemployed during part of this appeal period, he has not contended he is unemployable due to service-connected disability.  On the contrary, the record shows that the Veteran has worked full-time since 2013 and that he attends school full-time as well.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation for in excess of 50 percent prior to January 2, 2015 and in excess of 70 percent disabling therefrom is denied.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for each shoulder, right and left rotator cuff syndrome.  A December 2015 statement from DAV reflects that the Veteran's disability had increased in severity since his last VA examination.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated pertinent treatment records and associated these records with the claims file.

2.  The Veteran should be scheduled for a VA examination of his shoulders to ascertain the severity of his service-connected disabilities.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished, including range of motion testing, the point at which pain begins on range of motion testing, whether there is any additional loss of motion or functional use on 3 repetitions of motion.  All symptomatology associated with each shoulder should be identified and the examiner should indicate the impact if any on occupational functioning.

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any action remains adverse to the Veteran, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


